DETAILED ACTION
This action is in response to the amendments and remarks received 02/17/2022 in which claims 1, 10, 13, 19 and 20 have been amended, claims 3-5, 12 and 17 have been canceled, and claims 21-25 have been newly added; thus claims 1-2, 6-11, 13-16 and 18-25 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 5 is withdrawn in view of the cancelation of claim 5.
Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered and they are persuasive with regard to the previous combination of references but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current. See the updated rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108295672 B (hereinafter “CN’672”) in view of F. Rashidi, J. Leisen, S.-J. Kim, A. A. Rownaghi, C. W. Jones, S. Nair, Angew. Chem. Int. Ed. 2019, 58, 236. with Supporting Information (hereinafter “Rashidi”, first published 11/06/2018) and Agrawal, et. al. (2015), Oriented MFI Membranes by Gel-Less Secondary Growth of Sub-100 nm MFI-Nanosheet Seed Layers. Adv. Mater., 27: 3243-3249. (hereinafter “Agrawal”).
Regarding claim 1 and 6 CN’672 discloses a method of forming a molecular separation device, comprising: 
depositing a zeolite (i.e. molecular sieve) coating on a ceramic support (alumina hollow fiber); and 
wherein depositing comprises coating the ceramic support with a layer of molecular sieves particles, i.e. zeolite nanoparticles (CN’672 Claim 1, 3 pg. 2 of translation; the mol sieves particles may be type A, Z, Y, T, etc., and as they are disclosed to be particles of size 0.3-5 micron they are seen to be 3D nanoparticles);
growing a ZIF-8 coating on the zeolite coating by in-situ method, the growing comprising: 
applying a reactant fluid including a metal salt and an imidazole reactant to the zeolite coating; and reacting the reactant fluid on the zeolite coating to produce the ZIF-8 coating (Claims, Description translation pgs. 2-4 and examples). 
CN’672 does not disclose (1) that the zeolite is a silica MFI zeolite, or (2) that two fluids are used, or (3) coating the layer of 3D MFI nanoparticles with a layer of 2D MFI nanosheets.
However, with regard to (1) the type of zeolite, Rashidi discloses forming a mixed matrix membrane via first depositing a layer of MFI zeolite nanoparticles on a substrate and then forming a ZIF-8 layer on the deposited nanoparticles; (see Table 1, pg. 236, last partial paragraph, and pg. 238).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 by substituting for the zeolite nanoparticles MFI nanoparticles as disclosed by Rashidi because this involves the simple substitution of known zeolite nanoparticles which are deposited and then have a ZIF-8 layer formed on them to produce a membrane.
With regard to (2) using two solutions, it would have been obvious to one of ordinary skill in the art to optionally use a solution of the pure reactants to then form the mixed ZIF-8, i.e. instead of pure reactants added to a common solution, because this is a common means to store and use reactants for a chemical reaction and would not affect the results of the chemical reaction as the same end reaction solution is thus formed.
With regard to (3) coating the layer of 3D MFI nanoparticles with a layer of 2D MFI nanosheets, Agrawal discloses a similar method of growing a membrane on a support that has been seeded with zeolite particles via secondary growth from the seed particles, wherein the zeolite seed particles are MFI-nanosheets (Title, Abstract, Experimental Section). Thus zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose, i.e. providing a zeolite particle surface for secondary growth of an inorganic membrane. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Rashidi by combing the use of zeolite nanoparticles seed layer with a zeolite nanosheet seed layer as disclosed by Agrawal because zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose and it would therefore have been obvious to combine them to be used for the very same purpose; see MPEP 2144.06(I). With regard to which layer is coated first and/or on top of the other, either order, as well as a mixed layer, are seen as obvious to try because it is involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143(I)(E).
Regarding claim 2 CN’672 in view of Rashidi and Agrawal discloses the method of claim 1, wherein growing or depositing the zeolite coating on the ceramic support comprises subjecting the ceramic support to a dip coating process (CN’672 Claim 1). 
Regarding claim 8 CN’672 in view of Rashidi and Agrawal discloses the method of claim 1, wherein the in situ ZIF-8 film reaction is done a reaction temperature from 70-150°C (CN’672 translation pg. 3) and thus reacting the first reactant fluid and the second reactant fluid inherently comprises heating.
Regarding claim 9 CN’672 in view of Rashidi and Agrawal discloses the method of claim 1, wherein the silica MFI zeolite coating and the ZIF-8 coating form (inherently, see MPEP 2112) a mixed matrix membrane. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN’672 in view of  Rashidi and Agrawal further in view of Shunsuke Tanaka, Kazuki Sakamoto, Hideaki Inada, Masashi Kawata, Goya Takasaki, and Kota Imawaka Langmuir 2018 34 (24), 7028-7033 (hereinafter “Tanaka”).
Regarding claim 7 CN’672 in view of Rashidi and Agrawal discloses the method of claim 6, wherein the metal salt is zinc chloride and the imidazole reactant is 2-methylimidazole (CN’672 pg. 3). 
Thus it is not disclosed that the metal salt is zinc acetate dehydrate, however Tanaka discloses a similar method of forming a ZIF-8 film wherein zinc acetate dihydrate is used as the zinc source (Abstract, Experimental Section, Preparation of ZnO Nanorod Array Films; Vapor Phase Transport (VPT) Synthesis of ZIF-8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Rashidi and Agrawal by substituting for the zinc salt zinc acetate dihydrate as disclosed by Tanaka because this involves the simple substitution of known zinc salt sources for forming a ZIF-8 membrane layer.

Claims 10, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN’672 in view of Tanaka and Agrawal.
Regarding claim 10, 13-15 CN’672 discloses a method of forming a molecular separation device, comprising: 
depositing a porous, nanocrystalline material comprising a zeolite on an alumina ceramic support; and 
wherein depositing comprises coating the ceramic support with a layer of molecular sieves particles, i.e. zeolite nanoparticles (CN’672 Claim 1, 3 pg. 2 of translation; the mol sieves particles may be type A, Z, Y, T, etc., and as they are disclosed to be particles of size 0.3-5 micron they are seen to be 3D nanoparticles);
growing a porous, polycrystalline material comprising a ZIF-8 metal-organic framework (MOF) on the porous, nanocrystalline material comprising the zeolite, the growing comprising: 
applying a reactant fluid including a metal salt and an imidazole reactant to the zeolite coating; and 
reacting the reactant fluid on the zeolite coating to produce the ZIF-8 MOF coating (Claims, Description translation pgs. 2-4 and examples).
CN’672 does not disclose (1) using two fluids, the first being evaporated to form a film and the second being in vapor form, to form the MOF as claimed, or (2) coating the layer of 3D MFI nanoparticles with a layer of 2D MFI nanosheets.
However, with regard to (1) using two fluids, the first being evaporated to form a film and the second being in vapor form, to form a ZIF-8 MOF, Tanaka discloses forming a ZnO precursor coating of ZnO nanorods on a substrate from a zinc acetate dihydrate solution (“an aqueous solution for a seed layer, with 0.2 M zinc acetate and 0.014 M sodium dodecyl sulfate, was spin-coated on a glass substrate and then dried at 90 °C”), and then reacting the ZnO precursor with a 2-methylimidazole containing vapor to convert them to a ZIF-8 film, thus the process to form the ZIF-8 film comprises:
applying a first reactant fluid including a metal salt (a zinc acetate solution) 
converting the first reactant fluid to a metal-containing film by solvent evaporation (i.e. drying); 
applying a second reactant fluid including an imidazole reactant in vapor form (a 2-methylimidazole containing vapor) to the substrate; and 
reacting the imidazole reactant in vapor form with the metal-containing film to convert the metal-containing film into the porous, polycrystalline material (Abstract, Experimental Section, Preparation of ZnO Nanorod Array Films; Vapor Phase Transport (VPT) Synthesis of ZIF-8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 by substituting for the method of forming the ZIF-8 layer that which comprises forming ZnO nanorods (i.e. on the zeolite nanoparticle layer) from zinc acetate solution and the reacting them with a 2-methylimidazole containing vapor as disclosed by Tanaka because this involves the simple substitution of known methods of forming a ZIF-8 membrane on a substrate layer.
With regard to (2) coating the layer of 3D MFI nanoparticles with a layer of 2D MFI nanosheets, Agrawal discloses a similar method of growing a membrane on a support that has been seeded with zeolite particles via secondary growth from the seed particles, wherein the zeolite seed particles are MFI-nanosheets (Title, Abstract, Experimental Section). Thus zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose, i.e. providing a zeolite particle surface for secondary growth of an inorganic membrane. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Tanaka by combing the use of zeolite nanoparticles seed layer with a zeolite nanosheet seed layer as disclosed by Agrawal because zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose and it would therefore have been obvious to combine them to be used for the very same purpose; see MPEP 2144.06(I). With regard to which layer is coated first and/or on top of the other, either order, as well as a mixed layer, are seen as obvious to try because it is involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143(I)(E).
Regarding claim 16 CN’672 in view of Tanaka and Agrawal discloses the method of claim 10, wherein growing or depositing the porous, nanocrystalline material comprising the zeolite on the ceramic support comprises subjecting the ceramic support to a dip coating process (CN’672 Claim 1). 
Regarding claim 18 CN’672 in view of Tanaka and Agrawal discloses the method of claim 10, wherein converting the first reactant fluid to the metal containing film by solvent evaporation comprises heating (“an aqueous solution for a seed layer, with 0.2 M zinc acetate and 0.014 M sodium dodecyl sulfate, was spin-coated on a glass substrate and then dried at 90 °C”, Tanaka Preparation of ZnO Nanorod Array Films). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN’672 in view of  Tanaka and Agrawal further in view of Rashidi.
Regarding claim 11 CN’672 in view of Tanaka and Agrawal discloses the method of claim 10, but does not disclose the zeolite includes a pure-silica MFI zeolite. 
However Rashidi discloses forming a mixed matrix membrane via first depositing a layer of MFI zeolite nanoparticles on a substrate and then forming a ZIF-8 layer on the deposited nanoparticles; (see Table 1, pg. 236, last partial paragraph, and pg. 238).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Tanaka and Agrawal by substituting for the zeolite nanoparticles MFI nanoparticles as disclosed by Rashidi because this involves the simple substitution of known zeolite nanoparticles which are deposited and then have a ZIF-8 layer formed on them to produce a membrane.

Claims 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rashidi in view of CN’672 and Agrawal and alternatively also Tanaka.
Regarding claim 19 Rashidi discloses a molecular separation device, comprising: 
a porous, polycrystalline membrane material comprising a metal-organic framework (MOF); and 
a porous, nanocrystalline material comprising a zeolite on a polymer hollow fiber support (pg. 236, right column, last partial para.), 
wherein the zeolite comprises a layer of 3D MFI nanoparticles (pg. 236, right column, last partial para.; the particles are described as MFI nanoparticles, and are thus expected to obviously be 3D as no other form is suggested),
wherein the nanocrystalline material is dispersed within at least a portion of the polycrystalline membrane material; 
wherein the nanocrystalline material provides a plurality of nanoporous structures; and 
wherein the molecular separation device has a propylene permeability of 548 barrer (i.e. greater than 100 barrer) and a propylene to propane selectivity of 146 (i.e. greater than 100); (see Table 1, pg. 236, last partial paragraph, and pg. 238).
Rashidi does not disclose (1) wherein the support is ceramic, or (2) where the zeolite also comprises a layer of 2D MFI nanosheets, or (3) wherein the porous, polycrystalline membrane material is grown by: a first reactant fluid comprising a metal salt applied to the porous, nanocrystalline material; the first reactant fluid converted to a metal-containing film by solvent evaporation; a second reactant fluid comprising an imidazole reactant applied in vapor form to the ceramic support with the porous, nanocrystalline material; and the imidazole reactant in vapor form reacted with the metal containing film to convert the metal-containing film into the porous, polycrystalline membrane material.
However, with regard to (1) a ceramic support, CN’672 discloses a similar method of forming a supported MOF membrane molecular separation device by using zeolite nanoparticle seeding on a support and then growing the MOF membrane (Claims, Description translation pgs. 2-4 and examples), wherein the support is porous alumina ceramic fiber tube (Claim 5).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of Rashidi by substituting for the polymeric hollow fiber support one of ceramic as disclosed by CN’672 because this involves the simple substitution of known hollow fiber supports for the growing MOF membrane on zeolite seeds to obtain the predictable result of forming a successful membrane.
With regard to (2) a layer of 2D MFI nanosheets, Agrawal discloses a similar membrane which uses zeolite particles as a seeding layer for further secondary growth of an inorganic membrane, wherein the zeolite seed particles are MFI-nanosheets (Title, Abstract, Experimental Section). Thus zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose, i.e. providing a zeolite particle surface for secondary growth of an inorganic membrane. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Rashidi in view of CN’672 by combing the use of both a zeolite nanoparticles seed layer with a zeolite nanosheet seed layer as disclosed by Agrawal because zeolite nanoparticles and zeolite nanosheets are equivalent seeding layer materials known for the same purpose and it would therefore have been obvious to combine them to be used for the very same purpose; see MPEP 2144.06(I). With regard to which layer is coated first and/or on top of the other, either order, as well as a mixed layer, are seen as obvious to try because it is involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143(I)(E).
With regard to (3) the process by which the MOF membrane is grown, this is a product by process limitation, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113. There is no evidence provided that the broad product-by-process limitation claimed results in any specific structure further than what is disclosed by the cited combination of art and thus the device claimed is obvious in view of the cited prior art.
Alternatively, with regard to how the MOF membrane is grown (i.e. if it seen to necessarily result if different structure than disclosed by the combination of Rashidi in view of CN’672 and Agrawal) CN’672 discloses a method of forming a molecular separation device, comprising: 
depositing a porous, nanocrystalline material comprising a zeolite on an alumina ceramic support; and 
wherein depositing comprises coating the ceramic support with a layer of molecular sieves particles, i.e. zeolite nanoparticles (CN’672 Claim 1, 3 pg. 2 of translation; the mol sieves particles may be type A, Z, Y, T, etc., and as they are disclosed to be particles of size 0.3-5 micron they are seen to be 3D nanoparticles);
growing a porous, polycrystalline material comprising a ZIF-8 metal-organic framework (MOF) on the porous, nanocrystalline material comprising the zeolite, the growing comprising: 
applying a reactant fluid including a metal salt and an imidazole reactant to the zeolite coating; and 
reacting the reactant fluid on the zeolite coating to produce the ZIF-8 MOF coating (Claims, Description translation pgs. 2-4 and examples).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the device of Rashidi by forming it via a process of applying a reactant fluid including a metal salt and an imidazole reactant to the zeolite coating; and reacting the reactant fluid on the zeolite coating to produce the ZIF-8 MOF coating as disclosed by CN’672 because this involves the simple substitution of known methods of forming a ZIF-8 membrane on a substrate layer.
And while Rashidi in view of CN’672 and Agrawal does not disclose using two fluids, the first being evaporated to form a film and the second being in vapor form, to form the MOF as claimed, Tanaka further discloses forming a ZnO precursor coating of ZnO nanorods on a substrate from a zinc acetate dihydrate solution (“an aqueous solution for a seed layer, with 0.2 M zinc acetate and 0.014 M sodium dodecyl sulfate, was spin-coated on a glass substrate and then dried at 90 °C”), and then reacting the ZnO precursor with a 2-methylimidazole containing vapor to convert them to a ZIF-8 film, thus the process to form the ZIF-8 film comprises:
applying a first reactant fluid including a metal salt (a zinc acetate solution) 
converting the first reactant fluid to a metal-containing film by solvent evaporation (i.e. drying); 
applying a second reactant fluid including an imidazole reactant in vapor form (a 2-methylimidazole containing vapor) to the substrate; and 
reacting the imidazole reactant in vapor form with the metal-containing film to convert the metal-containing film into the porous, polycrystalline material (Abstract, Experimental Section, Preparation of ZnO Nanorod Array Films; Vapor Phase Transport (VPT) Synthesis of ZIF-8).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of Rashidi in view of CN’672 and Agrawal by substituting for the method of forming the ZIF-8 layer that which comprises forming ZnO nanorods (i.e. on the zeolite nanoparticle layer) from zinc acetate solution and the reacting them with a 2-methylimidazole containing vapor as disclosed by Tanaka because this involves the simple substitution of known methods of forming a ZIF-8 membrane on a substrate layer.
Regarding claim 20 Rashidi in view of CN’672, Agrawal and alternatively also Tanaka discloses the device of claim 19, wherein the MOF includes ZIF-8 and the zeolite includes a pure-silica MFI zeolite particles (Rashidi pg. 236, right column, last partial para.).
Regarding claim 24 and 25 Rashidi in view of CN’672, Agrawal and alternatively also Tanaka discloses the device of claim 19, wherein the zeolite comprises the layer of 3D MFI nanoparticles and a layer of 2D MFI nanosheets, and with regard to which layer is coated first and/or on top of the other, either order, as well as a mixed layer, are seen as obvious to try because it is involves choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143(I)(E).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CN’672 in view of Rashidi and Agrawal further in view of US 2018/0056246 A1 (hereinafter “Nair”).
Regarding claim 23 CN’672 in view of Rashidi and Agrawal discloses the method of claim 1, but does not disclose wherein the 3D MFI nanoparticles have an average diameter of about 50 nm to about 200 nm. 
However Nair discloses a similar method of forming a MOF/ZIF membrane of a support which may be seeded by zeolite nanoparticles (Abstract, , wherein the zeolite nanoparticles may have a size (i.e. average diameter) of 141 ± 19 nm [0064]-[0065].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Rashidi and Agrawal by substituting for size of the seed nanoparticles 141 ± 19 nm as disclosed by Nair because this involves the simple substitution of known zeolite seed particle sizes to obtain the predictable result of a successful membrane formation.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN’672 in view of Tanaka and Agrawal further in view of US 2018/0056246 A1 (hereinafter “Nair”).
Regarding claim 23 CN’672 in view of Tanaka and Agrawal discloses the method of claim 10, but does not disclose wherein the 3D MFI nanoparticles have an average diameter of about 50 nm to about 200 nm.
However Nair discloses a similar method of forming a MOF/ZIF membrane of a support which may be seeded by zeolite nanoparticles (Abstract, , wherein the zeolite nanoparticles may have a size (i.e. average diameter) of 141 ± 19 nm [0064]-[0065].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of CN’672 in view of Tanaka and Agrawal by substituting for size of the seed nanoparticles 141 ± 19 nm as disclosed by Nair because this involves the simple substitution of known zeolite seed particle sizes to obtain the predictable result of a successful membrane formation.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rashidi in view of CN’672 and Agrawal (and alternatively also Tanaka) further in view of US 2018/0056246 A1 (hereinafter “Nair”).
Regarding claim 23 Rashidi in view of CN’672, Agrawal and alternatively also Tanaka discloses the device of claim 19, but does not disclose wherein the 3D MFI nanoparticles have an average diameter of about 50 nm to about 200 nm.
However Nair discloses a similar method of forming a MOF/ZIF membrane of a support which may be seeded by zeolite nanoparticles (Abstract, , wherein the zeolite nanoparticles may have a size (i.e. average diameter) of 141 ± 19 nm [0064]-[0065].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of forming a molecular separation device of Rashidi in view of CN’672, Agrawal and alternatively also Tanaka by substituting for size of the seed nanoparticles 141 ± 19 nm as disclosed by Nair because this involves the simple substitution of known zeolite seed particle sizes to obtain the predictable result of a successful membrane formation.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773